IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. WR-86,165-01


                            IN RE JOHN DANIEL BROOKS, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 330063 IN THE 263RD DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                               ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator contends that he filed an application for a writ

of habeas corpus in the 263rd District Court of Harris County and that more than 180 days have

passed since the date the State received the application. If true, the habeas application has not been

timely forwarded to this Court as mandated by Texas Rule of Appellate Procedure 73.4(b)(5).

        Respondent, the District Clerk of Harris County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of

receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Harris County. This application for leave to file a writ of
                                                                                              2

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: February 1, 2017
Do not publish